DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed March 15, 2019. Claims 80-99 have been added. Claims 1-79 have been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/15, 9/18/15, 9/25/15, 10/2/15, 12/10/15, 9/23/16, 10/20/16, 3/22/17, 7/26/17 and 9/1/17 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 80 is/are rejected under the judicially created doctrine of obviousness-type double patenting as unpatentable over claims 1 & 7 of U.S. Patent No. 10,285,673. 
It is clear that all the elements of claim 80 are to be found in claims 1 & 7 of the patent. The difference between claim 80 of the application and claims 1 & 7 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims 1 & 7 of the patent is in effect a "species" of the "generic" invention of claim 80. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 80 of the application is/are anticipated by claims 1 & 7 of the patent, it is not patentably distinct therefrom.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 80-83, 86-88 & 91-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo et al. (US 2005/0124914) (“DiCarlo” hereinafter) in view of Shin (US 6,361,504).
In regards to claim 80, DiCarlo discloses a biopsy device for harvesting at least one tissue sample from a suspect tissue mass in a body of a living being, comprising: 
a cutting cannula 20 that is hollow (see at least figs. 1A-B); 
an inner member 18 having a rotatable rack (i.e., shaft), a sharpened distal tip 21, and a sample notch 54 configured to receive tissue at a site in the body, the inner member 18 configured to be received in the cutting cannula 20, the rotatable rack (i.e., shaft) having a proximal portion and a rotation zone 28 in the proximal portion (see at least figs. 1A-B, 2 & 3A-B and par 0020-0022); and

    PNG
    media_image1.png
    263
    562
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    261
    396
    media_image2.png
    Greyscale
 
a drive 42 configured to move the rotatable rack (i.e., shaft) within the cutting cannula 20 in at least one of the longitudinal movement and the rotational movement (i.e., see arrow B in fig. 3A) (see at least figs. 1A-B, 2 & 3A-B and par 0021 & 0024).  
DiCarlo discloses a biopsy device, as described above, that fails to explicitly teach a biopsy device that fails to explicitly teach a biopsy device comprising an inner member having a rotatable toothed rack; the rotatable toothed rack having a proximal portion and a rotation zone in the proximal portion, the rotation zone of the rotatable toothed rack having circumferential toothing configured as a series of longitudinally spaced cut-outs that run around an entire circumference of the rotatable toothed rack to facilitate both a longitudinal movement and a rotational movement of the rotatable toothed rack and inner member;  and a drive configured to engage the circumferential toothing to move the rotatable toothed rack within the cutting cannula in at least one of the longitudinal movement and the rotational movement.
However, Shin teaches that it is known to provide a biopsy device comprising an member N having a rotatable toothed rack 322; the rotatable toothed rack 322 having a proximal portion 320 and a rotation zone in the proximal portion 320, the rotation zone of the rotatable toothed rack 322 having circumferential toothing 324 configured as a 

    PNG
    media_image3.png
    167
    298
    media_image3.png
    Greyscale

series of longitudinally spaced cut-outs that run around an entire circumference of the rotatable toothed rack 322 to facilitate both a longitudinal movement and a rotational movement of the rotatable toothed rack 322 and inner member N; and a drive (340, 350) configured to engage the circumferential toothing to move the rotatable toothed rack 322 in at least one of the longitudinal movement and the rotational movement (see at least fig. 21; col. 9, lines 54-67; col. 10, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the biopsy device of DiCarlo comprising an inner member having a rotatable toothed rack; the rotatable toothed rack having a proximal portion and a rotation zone in the proximal portion, the rotation zone of the rotatable toothed rack having circumferential toothing configured as a series of longitudinally spaced cut-outs that run around an entire circumference of the rotatable toothed rack to facilitate both a longitudinal movement and a rotational movement of the rotatable toothed rack and inner member;  and a drive configured to engage the circumferential toothing to move the rotatable toothed rack within the cutting cannula in at least one of the longitudinal movement and the rotational movement as taught by Shin since such a modification would amount to a simple substitution of one known element (i.e. as taught by DiCarlo) for another (i.e. as taught by Shin) to obtain predictable results such as facilitating control of the penetrating depth and increased accuracy of the operation of the straight and rotation movements of the inner member--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 81, DiCarlo discloses the biopsy device of claim 80, wherein the inner member 18 is longitudinally displaceable in the cutting cannula 20 between an advanced position in which the sample notch 54 of the rigid toothed rack projects from a distal end portion of the cutting cannula 20, and a retracted position in which the sample notch 54 is in a proximal position with respect to the distal end portion of the cutting cannula 20 to facilitate a transfer of a tissue sample from the sample notch 54 (see at least figs. 1A-B and par 0020-0022).  DiCarlo discloses the biopsy device of claim 80 that fails to explicitly teach a biopsy device wherein the rotatable toothed rack of the inner member is a rigid toothed rack. However, Shin teaches that it is known to provide a biopsy device wherein the rotatable toothed rack 322 of the inner member N is a rigid toothed rack 322 (see at least fig. 21; col. 9, lines 54-67; col. 10, lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the biopsy device of DiCarlo wherein the rotatable toothed rack of the inner member is a rigid toothed rack as taught by Shin since such a modification would amount to a simple substitution of one known element (i.e. as taught by DiCarlo) for another (i.e. as taught by Shin) to obtain predictable results such as facilitating control of the penetrating depth and increased accuracy of the operation of the straight and rotation movements of the inner member--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 82, DiCarlo discloses the biopsy device of claim 80 wherein the drive 42 with the rotatable rack (i.e., shaft) are configured to longitudinally displace the inner member 18 in the cutting cannula 20 between an advanced position in which the sample notch 54 projects from a distal end portion of the cutting cannula 20, and a retracted position in which the sample notch 54 is in a proximal position with respect to the distal end portion of the cutting cannula 20, and the drive 42 configured to rotate the rotatable rack (i.e., shaft) of the inner member 18 within the cutting cannula 20 only when the inner member 18 is in the advanced position (see at least figs. 1A-B, 2 & 3A-B and par 0020-0024).  DiCarlo discloses the biopsy device of claim 80, that fails to explicitly teach a biopsy device wherein the drive comprises a gear wheel engageable with the rotatable toothed rack to longitudinally displace the inner member between an advanced position, and a retracted position, and the drive configured to rotate the rotatable toothed rack of the inner member when the inner member is in the advanced position. However, Shin teaches that it is known to provide a biopsy device wherein the drive comprises a gear wheel 332 engageable with the rotatable toothed rack 322 to longitudinally displace the inner member N between an advanced position, and a retracted position, and the drive configured to rotate the rotatable toothed rack 322 of the inner member when the inner member N is in the advanced position (see at least fig. 21; col. 9, lines 54-67; col. 10, lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the biopsy device of DiCarlo wherein the drive comprises a gear wheel engageable with the rotatable toothed rack to longitudinally displace the inner member between an advanced position, and a retracted position, and the drive configured to rotate the rotatable toothed rack of the inner member when the inner member is in the advanced position as taught by Shin since such a modification would amount to a simple substitution of one known element (i.e. as taught by DiCarlo) for another (i.e. as taught by Shin) to obtain predictable results such as facilitating control of the penetrating depth and increased accuracy of the operation of the straight and rotation movements of the inner member--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 83, DiCarlo discloses the biopsy device of claim 82, that fails to explicitly teach a biopsy device wherein the drive comprises: a rotation control gear attached to the rotatable toothed rack; and a rotation driver gear configured to engage the rotation control gear for rotation of the rotatable toothed rack when the inner member is in the advanced position. However, Shin teaches that it is known to provide a biopsy device wherein the drive comprises: a rotation control gear 324 attached to the rotatable toothed rack 322; and a rotation driver gear 334 configured to engage the rotation control gear 324 for rotation of the rotatable toothed rack 322 when the inner member N is in the advanced position (see at least fig. 21; col. 9, lines 54-67; col. 10, lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the biopsy device of DiCarlo wherein the drive comprises: a rotation control gear attached to the rotatable toothed rack; and a rotation driver gear configured to engage the rotation control gear for rotation of the rotatable toothed rack when the inner member is in the advanced position as taught by Shin since such a modification would amount to a simple substitution of one known element (i.e. as taught by DiCarlo) for another (i.e. as taught by Shin) to obtain predictable results such as facilitating control of the penetrating depth and increased accuracy of the operation of the straight and rotation movements of the inner member--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 86, DiCarlo as modified by Shin discloses the biopsy device of claim 80, that fails to explicitly teach a biopsy device with the drive configured to rotate the rotatable toothed rack in a stepwise movement. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy device of DiCarlo as modified by Shin with the drive configured to rotate the rotatable toothed rack in a stepwise movement as claimed since such a modification would achieve the same goal of facilitating control of the penetrating depth and increased accuracy of the operation of the straight and rotation movements of the inner member. 
In regards to claim 87, DiCarlo as modified by Shin discloses the biopsy device of claim 86, that the biopsy device wherein the rotation of the rotatable toothed rack oscillates between a clockwise direction and a counter-clockwise direction. However, since DiCarlo teaches that it is known to provide a biopsy device wherein the rotatable rack 18 is rotatable in a clockwise direction and in a counter-clockwise direction (see at least figs. 1A-B & 3A-B; par 0022), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the biopsy device of DiCarlo as modified by Shin wherein the rotation of the rotatable toothed rack, as taught by Shin, oscillates between a clockwise direction and a counter-clockwise direction as taught by DiCarlo in order to impart an oscillating and rotating motion to the inner member--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
In regards to claim 88, DiCarlo as modified by Shin discloses the biopsy device of claim 87, that fails to explicitly teach a biopsy device wherein the rotation angle of the rotatable toothed rack relative to the cutting cannula oscillates between -30 and +30 degrees. However, since DiCarlo teaches that it is known to provide a biopsy device wherein the rotation angle of the rotatable rack 18 relative to the cutting cannula 20 oscillates between -30 and +30 degrees (see at least figs. 1A-B & 3A-B; par 0021-0022), it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the biopsy device of DiCarlo as modified by Shin device wherein the rotation angle of the rotatable toothed rack, as taught by Shin, relative to the cutting cannula oscillates between -30 and +30 degrees as taught by DiCarlo in order to impart an oscillating and rotating motion to the inner member so as to enhance the cutting action of the inner member.
In regards to claim 91, DiCarlo discloses the biopsy device of claim 80, wherein the inner member 18 is longitudinally movable in the cutting cannula 20 between an advanced position and a retracted position and the rotatable rack (i.e., shaft of stylet 18) is configured such that longitudinal movement of the inner member 18 to the retracted position can only be provided in a predefined rotational orientation of the rotatable rack (i.e., shaft) (see at least figs. 1A-B & 3A-B and par 0021). DiCarlo discloses the biopsy device of claim 80, that fails to explicitly teach a biopsy wherein the rotatable toothed rack is configured such that longitudinal movement of the inner member to the retracted position can only be provided in a predefined rotational orientation of the rotatable toothed rack. However, Shin teaches that it is known to provide a biopsy device wherein the inner member N is longitudinally movable between an advanced position and a retracted position and the rotatable toothed rack 322 is configured such that longitudinal movement of the inner member N to the retracted position can only be provided in a predefined rotational orientation of the rotatable toothed rack 322 (see at least fig. 21; col. 9, lines 54-67; col. 10, lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the biopsy device of DiCarlo wherein the rotatable toothed rack is configured such that longitudinal movement of the inner member to the retracted position can only be provided in a predefined rotational orientation of the rotatable toothed rack as taught by Shin since such a modification would amount to a simple substitution of one known element (i.e. as taught by DiCarlo) for another (i.e. as taught by Shin) to obtain predictable results such as facilitating control of the penetrating depth and increased accuracy of the operation of the straight and rotation movements of the inner member--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 92, DiCarlo discloses the biopsy device of claim 80, that fails to explicitly teach a biopsy device with the rotatable toothed rack having a distal portion that is distal to the proximal portion, the distal portion having second circumferential toothing only located at one side of the rotatable toothed rack. However, Shin teaches that it is known to provide a biopsy device with the rotatable toothed rack 322 having a distal portion that is distal to the proximal portion, the distal portion having second circumferential toothing 322 only located at one side of the rotatable toothed rack 322 (see at least fig. 21; col. 9, lines 54-67; col. 10, lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the biopsy device of DiCarlo with the rotatable toothed rack having a distal portion that is distal to the proximal portion, the distal portion having second circumferential toothing only located at one side of the rotatable toothed rack as taught by Shin since such a modification would amount to a simple substitution of one known element (i.e. as taught by DiCarlo) for another (i.e. as taught by Shin) to obtain predictable results such as facilitating control of the penetrating depth and increased accuracy of the operation of the straight and rotation movements of the inner member--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 93, DiCarlo discloses the biopsy device of claim 80, that fails to explicitly teach a biopsy device with the rotatable toothed rack having second circumferential toothing that extends in a distal direction beyond the rotation zone of the rotatable toothed rack and that is only located at one side of the rotatable toothed rack.  However, Shin teaches that it is known to provide a biopsy device wherein the circumferential toothing (of rack 322) extends in the distal direction beyond the rotation zone (beyond ring gear 324) of the rotatable toothed rack (320, 322) and is only located at one side of the rotatable toothed rack (320, 322) (see at least fig. 21; col. 9, lines 54-67; col. 10, lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the biopsy device of McCullough et al. wherein the circumferential toothing extends in the distal direction beyond the rotation zone of the rotatable toothed rack and is only located at one side of the rotatable toothed rack as taught by Shin since such a modification would amount to a simple substitution of one known element (i.e. as taught by DiCarlo) for another (i.e. as taught by Shin) to obtain predictable results such as facilitating control of the penetrating depth and increased accuracy of the operation of the straight and rotation movements of the inner member--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo (‘914) in view of Shin (‘504) further in view of Goto et al. (US 4,735,215) (“Goto” hereinafter).
DiCarlo as modified by Shin disclose a biopsy device, as described above, that fails to explicitly teach a biopsy device further comprising an interlock mechanism configured to fix the rotatable toothed rack and the cutting cannula relative to each other. However, Goto teaches that it is known to provide a biopsy device further comprising an interlock mechanism 30 configured to fix the rack 20 and the cutting cannula 18 relative to each other (see at least abstract; figs. 1, 3-4 & 6-7; col. 3, lines 46-60; col. 4, lines 16-27). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the biopsy device of DiCarlo as modified by Shin further comprising an interlock mechanism, as taught by Goto, configured to fix the rotatable toothed rack, as taught by Shin, and the cutting cannula, as taught by DiCarlo, relative to each other since such a modification would amount to applying a known technique (i.e. as taught by Goto) to a known device (i.e. as taught by DiCarlo) ready for improvement to achieve a predictable result such as covering the inner member with the cutting cannula for tissue penetration purpose prior to sampling--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo (‘914) in view of Shin (‘504), Goto et al. (‘215) further in view of Feldman et al. (US 2007/0016101).
DiCarlo as modified by Shin and Goto discloses a biopsy device, as described above, that fails to explicitly teach a biopsy device wherein the rotatable toothed rack and the cutting cannula are rotatable simultaneously relative to the biopsy device. 
However, Feldman et al. teach that it is known to provide a biopsy device wherein the rotatable rack 30 and the cutting cannula 20 are rotatable simultaneously relative to the biopsy device (see at least figs. 1, 3, 9-14 & 19; par 0030-0037). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the biopsy device of DiCarlo as modified by Shin and Goto wherein the rotatable toothed rack and the cutting cannula are rotatable simultaneously relative to the biopsy device since such a modification would amount to applying a known technique (i.e. as taught by Feldman et al.) to a known device (i.e. as taught by DiCarlo) ready for improvement to achieve a predictable result such as enhancing the cutting action of the biopsy device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 89-90 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo (‘914) in view of Shin (‘504) further in view of McCullough et al. (US 2006/0173377) (“McCullough” hereinafter).
In regards to claim 89, DiCarlo discloses a biopsy device comprising a cutting mechanism configured to cause the cutting cannula 20 to be longitudinally displaced in a distal direction from a first position at the proximal end of the sample notch 54 wherein the sample notch 54 is exposed, to a second position at the distal end of the sample notch 54 (see at least figs. 1A-B and par 0023-0024). DiCarlo as modified by Shin discloses the biopsy device of claim 80, that fails to explicitly teach a biopsy device wherein the cutting mechanism is configured to interchangeably retract and advance the cutting cannula in longitudinal steps during severing of the tissue sample. However, McCullough teaches that it is known to provide a biopsy device wherein the cutting mechanism is configured to interchangeably retract and advance the cutting cannula 3 in longitudinal steps during severing of the tissue sample (see at least par 0063-0064). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy device of DiCarlo as modified by Shin wherein the cutting mechanism is configured to interchangeably retract and advance the cutting cannula in longitudinal steps during severing of the tissue sample as taught by McCullough in order to repeatedly capture a plurality of tissue samples.
In regards to claim 90, DiCarlo as modified by Shin discloses the biopsy device of claim 89, wherein the size of the longitudinal steps is between 1 and 3 mm. However, McCullough teaches that it is known to provide a biopsy device wherein the size of the longitudinal steps is between 1 and 3 mm (see at least par 0063-0064). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy device of DiCarlo as modified by Shin wherein the size of the longitudinal steps is between 1 and 3 mm as taught by McCullough in order to repeatedly capture a plurality of tissue samples.
Claims 94-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo (‘914) in view of Shin (‘504) further in view of Chan (US 2010/0185179).
In regards to claim 94, DiCarlo as modified by Shin discloses the biopsy device of claim 80, that fails to explicitly teach a biopsy device wherein the cutting cannula has an external shell and at least one longitudinal vacuum channel formed inside the external shell.  However, Chan teaches that it is known to provide a device wherein the cannula 809 has an external shell and comprises a longitudinal vacuum channel 844 formed inside the external shell (see at least fig. 8; par 0074-0080). Therefore, it would have been obvious to one  ordinary skill in the art at the time Applicant's invention was made to provide the biopsy device of DiCarlo as modified by Shin wherein the cutting cannula has an external shell and at least one longitudinal vacuum channel formed inside the external shell as taught by Chan since such a modification would amount to applying a known technique (i.e. as taught by Chan) to a known device (i.e. DiCarlo) ready for improvement to achieve a predictable result such as facilitating aspirating and/or drawing material inwardly therefrom--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 95, DiCarlo as modified by Shin discloses the biopsy device of claim 80, that fails to explicitly teach a biopsy device wherein the cutting cannula has an external shell and a longitudinal vacuum channel that is circumferential inside the external shell. However, Chan teaches that it is known to provide a device wherein the cannula 809 has an external shell and comprises a longitudinal vacuum channel 844 that is circumferential inside the external shell of the cannula 809 (see at least fig. 8; par 0074-0080). Therefore, it would have been obvious to one  ordinary skill in the art at the time Applicant's invention was made to provide the biopsy device of DiCarlo as modified by Shin wherein the cutting cannula has an external shell and comprises a longitudinal vacuum channel that is circumferential inside the external shell of the cutting cannula as taught by Chan since such a modification would amount to applying a known technique (i.e. as taught by Chan) to a known device (i.e. DiCarlo) ready for improvement to achieve a predictable result such as facilitating aspirating and/or drawing material inwardly therefrom--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 96, DiCarlo as modified by Shin discloses the biopsy device of claim 80, that fails to explicitly teach a biopsy comprising a plurality of the lateral vent holes distributed circumferentially in the cutting cannula. However, Chan teaches that it is known to provide a device comprising a plurality of the lateral vent holes 840 distributed circumferentially in the cannula 809 (see at least fig. 8; par 0074-0080). Therefore, it would have been obvious to one  ordinary skill in the art at the time Applicant's invention was made to provide the biopsy device of DiCarlo as modified by Shin comprising a plurality of the lateral vent holes distributed circumferentially in the cutting cannula as taught by Chan since such a modification would amount to applying a known technique (i.e. as taught by Chan) to a known device (i.e. DiCarlo) ready for improvement to achieve a predictable result such as facilitating aspirating and/or drawing material inwardly therefrom--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).  
Claims 97-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo (‘914) in view of Shin (‘504) further in view of Voegele (US 2007/0208271).
In regards to claim 97, DiCarlo as modified by Shin discloses the biopsy device of claim 80, that fails to explicitly teach a biopsy device comprising a tissue collection tank configured to collect a tissue sample from the sample notch. However, Voegele teaches that it is known to provide a biopsy device further comprising a tissue collection tank 50 configured to collect the tissue sample from the sample notch 26 (see at least abstract; figs. 1, 2a-c & 3; par 0016-0017). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the biopsy device of DiCarlo as modified by Shin further comprising a tissue collection tank configured to collect the tissue sample from the sample notch as taught by Voegele since such a modification would amount to applying a known technique (i.e. as taught by Voegele) to a known device (i.e. DiCarlo) ready for improvement to achieve a predictable result such as capturing a tissue sample in in a capture container--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 98, DiCarlo as modified by Shin discloses the biopsy device of claim 97, that fails to explicitly teach a biopsy wherein the tissue collection tank includes a vacuum port for provision of a vacuum inside the tissue collection tank, and a collection pipe configured to transfer the tissue sample from the sample notch and into the tissue collection tank.  However, Voegele teaches that it is known to provide a biopsy device wherein the tissue collection tank 50 further comprises a vacuum port for provision of a vacuum inside the tissue collection tank 50 (see at least abstract; figs. 1, 2a-c & 3; par 0016-0017), and a collection pipe 38 configured to transfer a tissue sample from the sample notch 26 and into the tissue collection tank 50 (see at least abstract; figs. 1, 2a-c & 3; par 0016-0017). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the biopsy device of McCullough et al. as modified by Shin wherein the tissue collection tank includes a vacuum port for provision of a vacuum inside the tissue collection tank, and a collection pipe configured to transfer the tissue sample from the sample notch and into the tissue collection tank as taught by Voegele since such a modification would amount to applying a known technique (i.e. as taught by Voegele) to a known device (i.e. DiCarlo) ready for improvement to achieve a predictable result such as capturing a tissue sample in in a capture container--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 99, DiCarlo as modified by Shin discloses the biopsy device of claim 98, that fails to explicitly teach a biopsy device wherein the collection pipe extends into the tissue collection tank and the collection pipe protrudes from a bottom or side of the tissue collection tank. However, Voegele teaches that it is known to provide a biopsy device wherein the collection pipe 38 extends into the tissue collection tank 50 (see at least abstract; figs. 1, 2a-c & 3; par 0016-0017). Therefore, since Voegele discloses a biopsy device comprising a collection pipe 38 extending from a tissue collection tank 50 (see at least abstract; figs. 1, 2a-c & 3; par 0016-0017), it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the biopsy device of DiCarlo as modified by Shin wherein the collection pipe extends and/or protrudes into the tissue collection tank, as taught by Voegele, protrudes from the bottom or side of the inside of the tissue collection tank since such a modification would amount to a mere rearrangement of the location of the collection pipe of Voegele.
Conclusion                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791